Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders DISHNetwork Corporation: We consent to the incorporation by reference in the following registration statements of DISH Network Corporation (formerly EchoStar Communications Corporation) of our reports dated February 26, 2008, with respect to the consolidated balance sheets of DISH Network Corporation and subsidiaries (formerly EchoStar Communications Corporation) as of December 31, 2007 and 2006, and the related consolidated statements of operations and comprehensive income (loss), changes in stockholders’ equity (deficit), and cash flows for each of the years in the three-year period ended December 31, 2007, and the effectiveness of internal control over financial reporting as of December 31, 2007, which reports appear in the December 31, 2007 annual report on Form 10-K of DISH Network Corporation (formerly EchoStar Communications Corporation). Our report refers to the Company’s adoption of Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertaintyin Income Taxes, effective January 1, 2007, the Securities and Exchange Commission Staff Accounting Bulletin (SAB) No. 108, Considering the Effectsin Prior Year Misstatements when Quantifying Misstatements in the Current Year Financial Statements, in the fourth quarter 2006, and Statement of Financial Accounting Standards No. 123 (R), Share-Based Payment, effective January 1,2006. Form Registration Statement No. Description S-8 333-146962 2004 Sling Media, Inc. Stock Plan S-8 333-136603 Amended and Restated 1997 Employee Stock Purchase Plan; Amended and Restated 2001 Nonemployee Director Stock Option Plan S-8 333-106423 1999 Stock Incentive Plan S-8 333-66490 2001 Nonemployee Director Stock Option Plan S-8 333-59148 2000 Launch Bonus Plan S-8 333-31890 401(k) Employees’ Savings Plan S-8 333-95099 1999 Launch Bonus Plan S-8 333-74779 401(k) Employees’ Savings Plan S-8 333-51259 1998 Launch Bonus Plan S-8 333-48895 401(k) Employees’ Savings Plan S-8 333-36791 1997 Employee Stock Purchase Plan S-8 333-36749 1997 Launch Bonus Plan S-8 333-22971 401(k) Employees’ Savings Plan S-8 333-11597 1996 Launch Bonus Plan S-8 333-05575 1995 Nonemployee Director Stock Option Plan S-8 033-80527 1995 Stock Incentive Plan KPMG
